AO 442 (Rev. LI/L1) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT

for the Received
U.S. Marshals Service
Southern District of lowa

2:46 pm, Feb 24 2021

Southern District of lowa

In the Matter of the Extradition
of DZEVAD PAJAZETOVIC

Case No. 4:21-MC-014

ee es ts te

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to he arrested) _DZEVAD PAJAZETOVIC
who is accused of an offense or violation based on the following document filed with the court:
A Indictment [ Superseding Indictment 1 Information C1 Superseding Information a Complaint

Cl Probation Violation Petition [ Supervised Release Violation Petition (1 Violation Notice [ Order of the Court

This offense is briefly described as follows:

Being a fugitive from Bosnia, which has sought his extradition pursuant to the bilateral extradition treaty between the
United States and Bosnia and 18 U.S.C. § 3184 for muder in violation of Bosnian criminal law.

 

Mp ig eR NG gs a a ee
Date: 02/24/2021 CHUAHMhi-cf Near
Issuing officer's signature
City and state: | Des Moines, lowa Celeste F. Bremer, United States Magistrate Judge

 

Printed name and title

 

Return

This warrant was received on (dare) OAL4 Pa/ev2l , and the person was arrested on (date) a3 VLo2)
at (city and state) des / ONZE, _ IA

Date: O8%y)/ ZED | (br

Arresting officer's signature

dust haArdcée Ddusm __

Printed name and title

 

 

 

 

 

4 FILED
By: Clerk’s Office, Southern District of lowa
* 1:36 pm, Feb 24 2021

 
